                 Case 19-63204-pmb                           Doc 1           Filed 08/22/19 Entered 08/22/19 10:23:49 Desc
                                                                            Petition Page 1 of 11
                                                                                                                   .,t, 4;t1AirStrr.,,
' Fill in this information to identify your case:                                                                                  S, ANRUF i1 y
                                                                                                                                   :NORTHERN DISTRICT
  United States Bankruptcy Court for the:
                                                                                                                                       :CF GEORGIA
  Northern District of Georgia
                                                                                                                                 2015 AUG 22 AM TO: 23
  Case number (If known):                                          qipter you are filing under
                                                                   it Chapter 7                                                          RE NA THOMAS
                                                                   O Chapter 11                                                             CI RI;
        19-63204                                                   O Chapter 12
                                                                   • Chapter 13
                                                                                                                                 amend              FAK


Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                           12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor / in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:     Identify Yourself

                                      About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
    Write the name that is on your
    government-issued picture
                                                                                                    Fir     ame
    identification (for example,
    your driver's license or                                                                                            + 6t ,
    passport).                   •                                                                  Mid8
     Bring your picture
     identification to your meeting   Last name                                                     Last name
     with the trustee.
                                      Suffix (Sr., Jr., II, III)                                    Suffix (Sr., Jr., II, III)




 2. All other names you
    have used in the last 8           First name
                                                     Jfik                                           First name
    years
     Include your married or•         Middle name                                                   Middle name
     maiden names.
                                      Last name                                                     Last name


                                      First name                                                    First name

                                      Middle name                                                 , Middle name

                                      Last name                                                     Last name




 3. Only the last 4 digits of
                                      )0Ct                                                          )00(
    your Social Security
    number or federal                 OR                                                            OR
    Individual Taxpayer
    Identification number             9;o: - xx -                                                   9;c< - xx -
    (ITIN)

 Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                              page 1
               Case 19-63204-pmb                                  Doc 1        Filed 08/22/19 Entered 08/22/19 10:23:49                                         Desc
                                                                              Petition Page 2 of 11


Debtor 1                                                                                                   Case number (if known)
             First Name       Middle Marne               . Last Name




                                             About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names                                                                                          .A       .
                                                                                                                       I have not used any business names or EINs.
   and Employer
   Identification Numbers
                                             y1,1have not used any business names or EINs..
   (EIN) you have used in '
   the last 8 years                          Business name                                                       Business name
    Include trade names and
    doing business as games                  Business name •                                                     Business name



                                             EIN                                                                 EIN


                                             EIN                                                                 EIN




5. Where you live                                                                                                If Debtor 2 lives at a different address:


                          •             sy.5ççN;ion5                                                             54g Oifne.„ -Wns rm.
                                             Number           Street                             •                Number            Street




                                             City
                                                                           GA-300g6
                                                                Mai(1-6,41 State ZIP Code
                                                                                                                 Sitne. mookito oc.300
                                                                                                                  City                                 State     ZIP Code

                                             beKolL1
                                             County
                                                                                                                 basub
                                                                                                                  County


                                             If your mailing address is different from the one                    If Debtor 2's mailing address is different from
                                             above, fill it in here. Note that the court will send                yours, fill it in here. Note that the court will send
                                             any notices to you at this mailing address.                          any notices to this mailing address.


                                             &the         Ct5                     ab0q,e, •                                m                 t3 .
                                             Number Street •                                                      Number            Street


                                              P.O. Box                                                            P.O. Box


                                              City                                    State     ZIP Code          City                                  State    ZIP.Code



 6. Why you are choosing                      Check one:                                                          Check one:
    this district to file for
                                                     Over the last 180 days before filing this petition,          iliCer the last lk days before filing this petition,
    bankruptcy
                                                     I have lived in this district longer than in any                .1 have lived in this district longer than in any
                                                     other district.                                                  other district.

                                              0 I have another reason. Explain.                                   0 I have another reason. Explain.
                                                     (See 28 U.S.C. § 1408.)                                             (See 28 U.S.C. § 1408.)




   Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                       page 2
                   Case 19-63204-pmb                         Doc 1         Filed 08/22/19 Entered 08/22/19 10:23:49                                      Desc
                                                                          Petition Page 3 of 11


 Debtor 1     Samud OAUY
                 First Name   Middle Name
                                                           &-
                                                      Last Name
                                                                                                         Case number (ifknown)




  Part 2:      Tell the Court About Your Bankruptcy Case

: 7.   The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(6) for Individuals Filing
       Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
                                            air<hapter 7
       under
                                            O Chapter 11
                                            D Chapter 12
                                            0 Chapter 13

;. s. How you will pay the fee              0 I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                local court for more details about how you may pay. Typically, if you are paying the fee
                                                yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                submitting your payment on your behalf, your attorney may. pay with a credit card or check
                                                with a pre-printed address.

                                                I need to pay the fee in installments. If you choose this option, sign and attach the
                                                Application for Individuals to Pay The Firing Fee in Installments (Official Form 103A).

                                            14Yrequest that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                less than 150% of the official poverty line that applies to your family size and you are unable to
                                                pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


  9. Have you filed for
     bankruptcy within the
'    last 8 years?                          0 Yes.    District                                  When                          Case number
                                                                                                         MM! DD / YYYY

                                                      District                                  When                          Case number
                                                                                                         MM! DD / YYYY

                                                      District                                  When                          Case number
                                                                                                         MM! DD / YYYY

                                                                                                                                                                I


. to. Are any bankruptcy                    al<o
       cases pending or being
       filed by a spouse who is             0 Yes.    Debtor                                                                  Relationship to you
       not filing this case with                      Dist
                                                      District                                  • When                        Case number, if known
       you, or by a business                                                                             MM / DD / YYYY
•      partner, or by an
     • affiliate?
                                                      Debtor                                                              •   Relationship to you

                                                       District                                  When                         Case number, if known
                                                                                                         MM / DD / YYYY



  ii. Do you rent your                      I-14.   Go to line 12.
      residence?                             0 Yes. Has your landlord obtained an eviction judgment against you?
                                                       0 No. Go to line 12.
                                                       0 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                            part of this bankruptcy petition.




       Official Form 101                              Voluntary Petition for individuals Filing for Bankruptcy                                        page 3
                   Case 19-63204-pmb                        Doc 1        Filed 08/22/19 Entered 08/22/19 10:23:49                                   Desc
                                                                        Petition Page 4 of 11


Debtor 1                                                                                         Case number (if known)



    Part 3: Report About Any Businesses You Own as a Sole Proprietor

    iz. Are you a sole proprietor               Go to Part 4.
        of any full- or part-time
        business?                        CI Yes. Name and location of business
                                    •
        A sole proprietorship Is a
        business you operate as an
                                                 Name of business, If any
        Individual, and is not a
        separate legal entity such as
        a corporation, partnership, or
        LLC.                                     Number        Street
        If you have more than one
        sole proprietorship, use a
        separate sheet and attach it
        to this petition.                                                                                  State          ZIP Code
                                                     City


                                                 Check the appropriate box to describe your business:
                                                 •     Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                 •      Sihgle Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                 •      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                 •      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                 •      None of the above


    13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
        Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
        Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                         any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
        are you a small business
        debtor?
                                            No. I am not filing under Chapter 11.
        For a definition of small
        business debtor, see             D No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
        11 U.S.C. § 101(51D).                    the Bankruptcy Code.

                                            Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                 Bankruptcy Code.



flin            Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


    14. Do you own or have any           LiKo
'       property that poses or is
        alleged to pose a threat            Yes. What is the hazard?
        of imminent and
        identifiable hazard to
        public health or safety?
        Or do you own any
        property that needs
                                                     If immediate attention Is needed, why is it needed?
        immediate attention?
        For example, do you own
        perishable goods, or livestock
        that must be fed, ore building
        that needs urgent repairs?
                                                     Where is the property?
                                                                              Number      ' Street




                                                                              City                                            State   ZIP Code


       Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                page 4
                Case 19-63204-pmb                             Doc 1        Filed 08/22/19 Entered 08/22/19 10:23:49                                           Desc
                                                                          Petition Page 5 of 11


Debtgr 1
              First Name
                           ,   \ &vIU
                            Middle Name                Last Name
                                                                                                          Case number (if known)



Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                          About Debtor 1:                                                        About Debtor 2 (Spouse Only in a Joint Case):
is. Tell the court Whether
    you have received a
    briefing about credit                 You
                                          i         ust check one:                                               You ust check one:
                                                                                          '
    counseling.                                                                                                      I received a briefing from an approved credit
                                              I received a briefing from an approved credit
                                              counseling agency within the 180 days before I                         counseling agency within the 180 days before I
    The law requires that you                 filed this bankruptcy petition, and I received a                       filed this bankruptcy petition, and I received a
    receive a briefing about credit           certificate of completion.                                             certificate of completion.
    counseling before you file for            Attach a copy of the certificate and the payment                       Attach a copy of the certificate and the payment
    bankruptcy. You must
                                              plan, if any, that you developed with the agency. '                    plan, if any, that you developed with the agency.
    truthfully check one of the
    following choices. If you '           D I received a briefing from an approved credit                        0 I received a briefing from an approved credit
    cannot do so, you are not                                                                                         counseling agency within the 180 days before I
    eligible to file.                      . counseling agency within the 180 days before I
                                          • filed this bankruptcy petition, but I do not have a                       filed this bankruptcy petition, but I do not have a
                                              certificate of completion.                                              certificate of completion.
    If you file anyway, the court             Within 14 days after you file this bankruptcy petition,                 Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you                you MUST file a copy of the certificate and payment                     you MUST file a copy of the certificate and payment
    will lose whatever filing fee           • plan, If any.                                                           plan, if any.
    you paid, and your creditors
    can begin collection activities       0   I certify that I asked for credit counseling •                      0 I certify that I asked for credit counseling
    again.                                    services from an approved agency, but was                               services from an approved agency, but was
                                              unable to obtain those services during the 7                            unable to obtain those services during the 7
                                              days after I made my request, and exigent                               days after I made my request, and, exigent
                                              circumstances merit a 30-day temporary waiver                           circumstances merit a 30-day temporary waiver
                                              of the requirement.                                                     of the requirement
                                                To ask for a 30-day temporary waiver of the                           To ask for a 30-day temporary waiver of the
                                                requirement, attach a separate sheet explaining                       requirement, attach a separate sheet explaining
                                                what efforts you made to obtain the briefing, why                     what efforts you made to obtain the briefing, why
                                                you were unable to obtain it before you filed for                     you were unable to obtain it before you filed for
                                                bankruptcy, and what exigent circumstances                            bankruptcy, and what exigent circumstances
                                                required you to file this case.                                       required you to file this case.
                                                Your case may be dismissed if the court is                            Your case may be dismissed if the court is
                                                dissatisfied with your reasons for not receiving a                    dissatisfied with your reasons for not receiving a
                                                briefing before you filed for bankruptcy.                             briefing before you filed for bankruptcy.
                                                If the court is satisfied with your reasons, you must                 If the court is satisfied with your reasons, you must
                                                still receive a briefing within 30 days after you file.               still receive a briefing within 30 days after you file.
                                                You must file a certificate from the approved                         You must file a certificate from the approved
                                                agency, along with a copy of the payment plan you                     agency, along with a copy of the payment plan you
                                                developed, if any. If you do not do so, your case                     developed, if any. If you do not do so, your case
                                                may be dismissed.                                                     may be dismissed.                                       •

                                                Any extension of the 30-day deadline is granted                       Any extension of the 30-day deadline is granted
                                                only for cause and is limited to a maximum of 15                      only for cause and is limited to a maximum of 15
                                                days.                                                                 days.

                                           0 i am not required to receive a briefing about                        0 I am not required to receive a briefing about
                                                credit counseling because of:                                         credit counseling because of:

                                                O Incapacity.        I have a mental illness or a mental              El Incapacity.     I have a mental illness or a mental •
                                                                     deficiency that makes me                                            deficiency that makes me
                                                                     incapable of realizing or making                                    incapable of realizing or making
                                                                     rational decisions about finances.                                  rational decisions about finances.
                                                0    Disability.     My physical disability causes me                      Disability.   My physical disability causes me
                                                                     to be unable to participate in a                                    to be unable to participate in a
                                                                     briefing in person, by phone, or                                    briefing in person, by phone, or
                                                                     through the internet, even after I                                  through the Internet, even after I
                                                                     reasonably tried to do so.                                          reasonably tried to do so.
                                                0    Active duty. I am currently on active military                    0   Active duty. I am currently on active military
                                                                  duty in a military combat zone.                                       duty in a military combat zone.
                                                If you believe you are not required to receive a                       If you believe you are not required to receive a
                                                briefing about credit counseling, you must file a                      briefing about credit counseling, you must file a
                                                motion for waiver of credit counseling with the court.                 motion for waiver of credit counseling with the court. •




   Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
                  Case 19-63204-pmb                          Doc 1         Filed 08/22/19 Entered 08/22/19 10:23:49                                           Desc
                                                                          Petition Page 6 of 11


Debtor 1
                First Name
                                ettiliV1
                             Middle Name
                                                        Cet
                                                      Last Name
                                                                                                       Case number (if Mown)




    Part 6: Answer These Questions for Reporting Purposes

                                           16a.Are your debts primarily consumer debts? Consumerdebts are defined in 11 U.S.C. § 101(8)
    is. What kind of debts do                  as "incurred by an Individual primarily for a personal, family, or household purpose.' '
        you have?
                                                 0 No. Go to line 16b.      •
                                                 I"Yes. Go to line 17.
                                           16b.Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                               money for a business or investment or through the operation of the business or investment.
                                                 0 No. Go to line 16c.
                                                 0 Yes. Go to line 17.

                                           16c.State the type of debts you owe that are not consumer debts or business debts.



    17. Are you filing under
        Chapter 7?                         O No.     I am not filing under Chapter 7. Go to line 18.

       Do you estimate that after              '' es. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
       any exempt property is                        administrative expenses are paid that funds will be available to distribute to unsecured creditors?
       excluded and •                                Ija" No
       administrative expenses
       are paid that funds will be                   0 Yes
       available for distribution
       to unsecured creditors?

    is. How many creditors do              V-49                                   D 1,000-5,000.                                    0 25,001-50,000
        you estimate that you              0 50-99                                  5,001-10,000                                    0 50,001-100,000
        owe?                               0 100-199                                10,001-25,000                                   El More than 100,000
                                           1:1 200-999

    is. How much do you                    Li §p-$50,000                          Li $1,000,001-$10 million                    •    0 $500,000,001-$1 billion
        estimate your assets to            2150,001-$100,000                      Li $10,000,001-$50 million                        Li $1,000,000,001-$10 billion
        be worth?                            $100,001-$500,000                    Li $50,000,001-$100 million                       Li $10,000,000,001-$50 billion
                                              $500,001-$1 million                 D $100,000,001-$500 million                       D More than $50 billion

    20. How much do you                    I-23450,000                            U. $1,000,001-$10 million                         o $500,000,001-$1 billion
•       estimate your liabilities          M- $50,001-$100,000                    El $10,000,001-$50 million                        Li $1,000,000,001-$10 billion
•       to be?                             0 5100,001-5500,000                    Li $50,000,001-$100 million                       0 $10,000,000,001-$50 billion
                                              $500,001-$1 million                 D 5100,000,0014500 million                        0 More than $50 billion
    Part 7:    Sign Below
                                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and
    For you                                correct.
                                                         •
                                           If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                           of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                           under Chapter 7.
                                           If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                           this document, I have obtained and read the notice required by 11 U.S.C. §342(b).
                                           I request relief In accordance with the chapter of title 11, United States Code, specified in this petition.
                                           I understand making a false statement, concealing property, or obtaining money or property by fraud in conneption
                                           with a bankruptcy case can result In fines up to $250,000, or imprisonment for up to 20 years, or both.
                                           18 U.S.C. §§ 15     41, 1519, and       1.



                                                Signature. of Debtor 1.                                         Signature of            or 2

                                           •    Executed on                                                     Executed on
                                                                  MM I DD /Y''                                                      Mm / DD    / YYYY
                                                                                                                                   L_

      Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                          page 6
                Case 19-63204-pmb                           Doc 1       Filed 08/22/19 Entered 08/22/19 10:23:49                                       Desc
                                                                       Petition Page 7 of 11


 Debtor 1
              First Name
                                  Cik.lry\-ol
                           Mi die Name              Last Name
                                                                                                    Case number (Irknown)




           •                             I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
• For your attorney, if you are          to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
   represented by one                    available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
•            •                           the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
: If you are not represented             knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
 • by an attorney, you do not
   need to file this page.
                                                                                                             Date
                                             Signature of Attorney for Debt&                                                 MM   /     DD I YYYY




                                             Printed name



                                             Firm name



                                             Number      Street




                                             City                                                            State           ZIP Code




                                             Contact phone                                                   Email address




                                             Bar number                                                      State




    Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                    • page 7
                 Case 19-63204-pmb                      Doc 1           Filed 08/22/19 Entered 08/22/19 10:23:49                            Desc
                                                                       Petition Page 8 of 11


Debtor 1
               First Name   Middle Name
                                           I MIN\Last Name
                                                                  0/0ft                      Case number (tf known)




For you if you are filing this            The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                     should understand that many people find it extremely difficult to represent
attorney                                  themselves successfully. Because bankruptcy has long-term financial and legal
                                          consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                   To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                   technical, and a mistake or inaction may affect your rights. For example, your case may be
                                          dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                          hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                          firm if your case is selected for audit If that happens, you could lose your right to file another
                                          case, or you may lose protections, including the benefit of the automatic stay.

                                          You must list all your property and debts in the schedules that you are required to file with the
                                          court Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                          in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                          property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                          also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                          case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                          cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                          Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                          If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                          hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                          successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                          Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                          be familiar with any state exemption laws that apply.

                                          Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                          consequences? .


                                          rWYes
                                             •
                                          Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                          inaccurate or incomplete, you could be fined or imprisoned?
                                              l‘g, •
                                          lUI/ Cfes

                                          Didy,ou pay or agree to pay someone whp is not an attorney to help you fill out your bankruptcy forms?
                                          1
                                          6'.1\lo
                                           1           •
                                          U Yes. Name of Person
                                                 Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                          By signing here, I acknowledge that I understand the risks involved in•filing without an attorney. I
                                          have read and derstood this notice, and I am aware that filing a bankruptcy case without an
                                          attorney may      se me to lose my rights or p erty if I do not operly handle the case




                                             ignature of Debtor 1                                       Signature of    or 2

                                          Date                                                          Date
                                                             MM / DD   / YYYY                                           MM! DD / YYYY

                                          Contact phone                                                 Contact phone

                                          Cell phone                                                    Cell phone

                                          Email address                                                 Email address

            4547.1.                                                                                                                                ,k7"47

   Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                               page 8
             Case 19-63204-pmb               Doc 1       Filed 08/22/19 Entered 08/22/19 10:23:49                    Desc
                                                        Petition Page 9 of 11


                                               LIST OF CREDITORS
                                                                   Guidelines:
 The debtor must provide and maintain 'a complete List of          • Creditor name and mailing address ONLY
 Creditors reflecting names and addresses only of all              • Enter one creditor per box
 creditors. This list is used to mail notices to creditors. Lack   • Creditor's narhe must be on the first line
                                                                   • City, state and zip code must be on the last line
 of proper notice may result in no discharge of a debt
                                                                   • No more than five lines of information per creditor
 owed.
                                                                   • Do NOT include: account numbers, phone numbers or
                                                                   amounts owed



 . Sp.e,e,i'cil i zed           Loan S'av(col                       ci...ct4.b Medl' cal - NorTh 04Eakkar
  S I 4 -z_. • Lti.e.en-i- 61 1c1 . Gvite 3°0                      .P.0 boA,
 - Ri3h lands 1Z.ctrich ) co co o9                                 ()calas i --r)( 152(.,- oo9a

 Nation kt,A6 Pecoirend Se-roce,        Grs.f- Financtai A-- sci- l'1301-.1 nc-
 54S- N. ra man S-+reci--              30411 -okte-rnors 1,,eitz-br1
 CAeve.Ian& ) TN S13 II              . Gotic„ 5co
                                   •   Pestarfre ecrners GA 3oo7 1
 le ' 14-atir-) " edi ea-1 eente'r      1-4 a ( sVect Finailu at . eeryk c_es
  p,o,   box tozio-i
  Pc4-1,culitt,) GA. 3030'3- 9;)04      5Ko kie-) ..t L te oc) 7•to

 Graa/ 14er_atil sy51-e-m .                                        12cuotio1094 AS50C Of Dek-ralb
 P., 0, 00)C cr31q58.             ,.                               P. D. eoc 1 3o to
 Aticul-t-cu 6/64- 3 11 ci3 - 41(90                                Lndi ana.,poll's ) tK1 14 to 2o6

  kettexo Rev'..enge, Gomez,                                        L-e.,q,e,, Finance, (74(-06p I.-Lc
  P.O, ibt9c 114 9                                                  5D.5 Wabvlins-i-on 6Lvi)
  66brin3 ) Ft, 13 g ri 1 ..                                        6 -1-41 Fiocr
                                                                    Texsey" Cti-ti .)t\i '3- 0-1 3 1 0
   6- cior9 I (t, ().e_ioi--. of- RtAelenq e,.                      5-4-06e. ie_A'qh Recoter3 AsSoc
  Tctlyrtyer SercAe-es Dioisto 0                                   .P.0, 60,1 li19                •
  Roi tioc 7405)-1                                                  kern koard )              i._ (i;01 4 b -3419
  pet-tctili-eci 6A- 3b3714-01(
   Cen-finvital ,P)rOte,s Gicop iric,                              Me Cali a., Roui me_r Ledi. text- Rex
   Conserve,                                                       15-LH 0 I GL Pt \ a b amck.. gOact.
• 0,0, gOK 301
                                                                   Ro6we11 ) Gc--org Ict, 3 WM,.
 . Fairpor-i- ) NH iL1-4 50 -- egor7
                                                                    Cre-Cirt+      e,0 ttec-i-um      Ge-{tite.es
Ce     Am-exteck-                                                   12-5 ectn-ton 5-4-ree+
P 0. $ox 5.taa Cp,3                                                     orvo00.6. t4 pt 0 2..0 c
Modes+o OA 9535B-0070
  Case 19-63204-pmb       Doc 1    Filed 08/22/19 Entered 08/22/19 10:23:49   Desc
                                  Petition Page 10 of 11

U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01257975 (HD) OF 08/22/2019


ITEM     CODE   CASE          QUANTITY                        AMOUNT   BY

   1     7IN    19-63204              1                       $ 0.00   Currency
                Judge - unknown at time of receipt
                Debtor - SAMUEL CLINTON SCOTT


TOTAL:                                                        $ 0.00


FROM: Angela Renita Scott
      5415 Biffle Downs Rd.
      Stone Mountain, GA 30088
      770-256-8699




                                     Page 1 of 1
                 Case 19-63204-pmb                  Doc 1       Filed 08/22/19 Entered 08/22/19 10:23:49                                 Desc
                                                               Petition Page 11 of 11
   Case Number: 19-63204                                                 Name: Scott                                                     Chapter: 7

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

El Individual - Series 100 Forms                                                              I:I Non-Individual - Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                           Petition Deficiencies:
 O Complete List of Creditors (names and addresses of all creditors)                           O Last 4 digits of SSN
 N Pro Se Affidavit — Debtor 1                                                                 O Address 0 County
 (due within 7 days, signature must be notarized, or
  witnessed by a Court Intake Clerk, accompanied by a picture ID.)                              O   Type of Debtor
                                                                                                O   Chapter
  MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                          0   Nature of Debts
  11E Statement of Financial Affairs                                                            O   Statistical Estimates
  CZ Schedules: A/B, C, D, E/F, G, H, I, J                                                      O   Venue
  1:E] Summary of Assets and Liabilities                                                        O   Attorney Bar Number
  N Declaration About Debtor(s) Schedules
  0 Attorney Disclosure of Compensation
                                                                                                             Case filed via:
  O Petition Preparer's Notice, Declaration and Signature (Form 119)
                                                                                           N Intake Counter by:
  O Disclosure of Compensation of Petition Preparer (Form 2800)
                                                                                              O Attorney
  O Chapter 13 Current Monthly Income
                                                                                               O Debtor 2 - verified ID: 770-256-8699
  O Chapter 7 Current Monthly Income
                                                                                               O Other - copy of ID:
  O Chapter 11 Current Monthly Income
  O Certificate of Credit Counseling (Individuals only)                                    E Mailed by:
   El Pay Advices (Individuals only) (2 Months)                                               O Attorney
  CI Chapter 13 Plan, complete with signatures (local form)                                   O Debtor
  O Corporate Resolution (Business Ch. 7 & 11)                                                O Other:

   Ch.11 Business
                                                                                                       History of Case Association
   O 20 Largest Unsecured Creditors
   O List of Equity Security Holders
                                                                                           Prior cases withjn 2 years:
   O Small Business - Balance Sheet
   O Small Business - Statement of Operations
   O Small Business - Cash Flow Statement                                                  Signaturt/
   O Small Business - Federal Tax Returns                                                  Acknowledgment of Receiving otice of Deficiency

   MISSING DOCUMENTS DUE WITHIN 30 DAYS
     Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/bankruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       • Paid $ 0
         •   IFP filed (Ch.7 Individuals Only)


                  You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                           All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                     **Failure to Comply may result in the dismissal of your case.**
                                                        UNITED STATES BANKRUPTCY COURT
                                                          75 Ted Turner Drive, SW, Room 1340
                                                                 Atlanta, Georgia 30303
                                                                     404-215-1000


 Intake Clerk:    H.D.                  Date: 8/22/19                        Case Opener:                                             Date:
